 



EXHIBIT 10.4.6
AMENDED AND RESTATED
CHART INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT AND
DEFERRAL ELECTION FORM
(For Non-Employee Directors)
Participant:                     
Award Period: 20___
     1. Award. In consideration for services as a member of Chart Industries,
Inc.’s (the “Company’s”) Board of Directors (the “Board”) in the next fiscal
year, the Company hereby agrees to make four installment payments of shares of
common stock of the Company (the “Shares”) to the Participant during such fiscal
year. Alternatively, the Participant may elect to receive the Shares at the time
indicated in the Deferral Election Form below (such date of later delivery of
such Shares pursuant to the Deferral Election Form is referred to herein as the
“Delivery Date”).
     The Company’s obligation to make any such payments shall be subject to, and
on the terms and conditions set forth in, this Stock Award Agreement and
Deferral Election Form (this “Agreement”) and the Amended and Restated Chart
Industries, Inc. 2005 Stock Incentive Plan (the “Plan”) which, as amended from
time to time, is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the
meanings attributed to them under the Plan.
     2. Payment of Shares.
     (a) Timing. Except as otherwise provided in a valid and timely submitted
Deferral Election Form, an installment payment will be made on the first
business day of each quarter (each, a “Grant Date”) in the next fiscal year
provided that the Participant continues to serve as a non-employee member of the
Board on the applicable Grant Date. If the Participant elects to defer payment
of Shares until a later fiscal year, Shares will be credited to a bookkeeping
account as deferred shares (“Deferred Shares”, the number of which credited to
the bookkeeping account on the Grant Date shall equal the number of Shares then
deferred) maintained for the Participant in installments on each Grant Date
provided that the Participant continues to serve as a non-employee member of the
Board on the applicable Grant Date.
     (b) Amount. An installment payment will consist of a number of Shares with
a value of $10,000 on the applicable payment date. The precise number of Shares
to which the Participant will be entitled will be determined by reference to the
closing price of a common share of the Company on the first business day of the
applicable quarter or, if the first business day of the applicable quarter falls
on a date on which the Shares are not regularly traded, the closing price on the
most recent trading date for such Shares prior to the first

 



--------------------------------------------------------------------------------



 



business day of the applicable quarter. Any partial Shares shall be rounded down
to the next whole Share.
     3. Dividends. Should the Participant elect the deferral of payment of
Shares, then this Section 3 shall apply. If on any date while Deferred Shares
are held in the bookkeeping account hereunder the Company shall pay any cash
dividend on the Shares (with a record date after the Grant Date), the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be entitled to receive, on the Delivery Date, a cash payment equal to the
product of (a) the number of Deferred Shares held by the Participant as of the
related dividend record date, multiplied by (b) the per Share amount of such
cash dividend. In the case of any dividend declared on Shares (with a record
date after the Date of Grant) that is payable in the form of Shares, the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be granted, as of the Delivery Date, a number of additional Deferred Shares
(rounded down to the next whole Share) equal to the product of (x) the aggregate
number of Deferred Shares that have been held by the Participant through the
related dividend record date, multiplied by (y) the number of Shares (including
any fraction thereof) payable as a dividend on a Share.
     4. Adjustments Upon Certain Events. The Committee shall make certain
substitutions or adjustments to any Deferred Shares subject to this Agreement
pursuant to Section 9(a) of the Plan as it deems equitable, but such
substitution or adjustment shall not duplicate the value of any benefit the
Participant shall be entitled to receive under this Agreement.
     5. No Right to Continued Employment. The award evidenced by this Agreement
shall impose no obligation on the Company or any Affiliate to continue the
Employment of the Participant and shall not lessen or affect the Company’s or
its Affiliate’s right to terminate the Employment of such Participant.
     6. No Voting Rights. The Participant shall not have any voting or similar
rights with respect to any Shares or Deferred Shares unless and until Shares
have been registered in the Company’s register of shareholders. Without limiting
the foregoing, the Participant shall not have any voting or similar rights with
respect to any Deferred Shares during any period such shares are subject to a
deferral election.
     7. Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.
     8. Transferability. Rights hereunder may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable
against the Company and any Affiliate.

-2-



--------------------------------------------------------------------------------



 



     9. Notices. Any notice under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company or its Affiliates for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.
     10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.
     11. Shares Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All Shares are subject to the Plan. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
     12. Modifications. Notwithstanding any provision of this Agreement to
contrary, the Company reserves the right to modify the terms and conditions of
this Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve any intended deferral of income recognition until the
issuance or transfer of Shares hereunder.
     13. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     14. Compliance with Section 409A of the Code. Notwithstanding any other
provisions of this Agreement or the Plan, the Shares shall not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon the
Participant. In the event it is reasonably determined by the Committee that, as
a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
                     ___, 20___.

                  PARTICIPANT       CHART INDUSTRIES, INC.    
 
               
 
      By:        
 
         
 
   

-3-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CHART INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT AND
DEFERRAL ELECTION FORM
(For Non-Employee Directors)
     I understand that, as a non-employee director of Chart Industries, Inc.
(the “Company”), I will be entitled to four installment payments of shares of
common stock of the Company (the “Shares”) in the next fiscal year, to the
extent specified in the above Agreement. An installment payment will consist of
a number of Shares with a value of $10,000 on the applicable payment date, as
specified in the above Agreement.
Normal Time and Form of Payment
     In the absence of a contrary election below, I will receive an installment
payment on the first business day of each quarter in the next fiscal year, to
the extent specified in the above Agreement.
Complete the election below only if you wish to defer all or a portion of each
payment until a date after 2008.
Election to Defer Payment
     I hereby elect to have                     % (enter a whole percentage
between 1% and 100%; if less than 100% the number of Shares deferred will be
rounded up to the next whole share) of the Shares (and any related dividend
equivalents, if any, to the extent specified in Section 3 of the Agreement) paid
to me at the following time:
          On [the earli[er][est] of]:

  o    ____________ ______, 20___) [[or][,]     o    The first day of January
following my separation from service with the Company’s Board of Directors [or]
    o    The date of the occurrence of a “change in ownership or effective
control” (as defined under Section 409A of the Internal Revenue Code) of the
Company.

An election to defer payments must be submitted to the Company by the last day
of the fiscal year immediately preceding the fiscal year to which the election
applies.

                     
Participant:
          ACKNOWLEDGED        
 
                     
Print Name:
              ,     
 
 
 
     
 
for Chart Industries, Inc.        
Date:
                   
 
                   

-4-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CHART INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT AND
DEFERRAL ELECTION FORM
(For Non-Employee Directors)
(Mid-Year Elections)
Participant:                     
Award Period: 20___
     1. Award. In consideration for services as a member of Chart Industries,
Inc.’s (the “Company’s”) Board of Directors (the “Board”) in this fiscal year,
the Company hereby agrees to make installment payments of shares of common stock
of the Company (the “Shares”) to the Participant during the remainder of the
current fiscal year. Alternatively, the Participant may elect, subject to the
limitations below, to receive the Shares at the time indicated in the Deferral
Election Form below (such date of later delivery of such Shares pursuant to the
Deferral Election Form is referred to herein as the “Delivery Date”).
     The Company’s obligation to make any such payments shall be subject to, and
on the terms and conditions set forth in, this Stock Award Agreement and
Deferral Election Form (this “Agreement”) and the Amended and Restated Chart
Industries, Inc. 2005 Stock Incentive Plan (the “Plan”) which, as amended from
time to time, is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the
meanings attributed to them under the Plan.
     2. Payment of Shares.
     (a) Timing. Generally, unless a Participant elects otherwise in a valid and
timely submitted Deferral Election Form, the first installment payment will be
made on the earlier of (i) the date of the first meeting of the Board attended
by Participant as a non-employee director or (ii) the first business day of the
calendar quarter after Participant becomes a non-employee director, with each
succeeding installment payment during the current fiscal year made to
Participant on the first business day of each remaining quarter (each such
payment date, a “Grant Date”) of the current fiscal year, provided that the
Participant continues to serve as a non-employee member of the Board on the
applicable Grant Date. If the Participant validly elects to defer payment of
Shares until a later fiscal year, Shares will be credited to a bookkeeping
account as deferred shares (“Deferred Shares”, the number of which credited to
the bookkeeping account on the Grant Date shall equal the number of Shares then
deferred) maintained for the Participant in installments on each Grant Date
provided that the Participant continues to serve as a non-employee member of the
Board on the applicable Grant Date.
     (b) Amount. An installment payment will consist of a number of Shares with
a value of $10,000 on the applicable payment date. The precise number of Shares
to which a Participant will be entitled will be determined by reference to the
closing price of a Share on the applicable Grant Date or, if the Grant Date
falls on a date on which the Shares are not

-5-



--------------------------------------------------------------------------------



 



     regularly traded, the closing price on the most recent trading date for
such Shares prior to the Grant Date. Any partial Shares shall be rounded down to
the next whole Share.
     (c) Mid-Year Elections. Special rules apply if a Participant enters the
plan in the middle of a fiscal year. First, the Participant must elect to defer
installment payments within 30 days of becoming a director. If no election is
made in this time frame, installment payments will be made quarterly in that
fiscal year as provided above. The Participant will have another opportunity to
defer installment payments for the next fiscal year. Second, a deferral election
may only apply to installment payments to be made with respect to calendar
quarters beginning after the date of the election.
     For example, suppose a Participant became a director on April 15 and
attended a Board meeting on that date. The Participant would have to make a
deferral election within 30 days (i.e., before May 15). That election would only
become effective for the installment payments otherwise scheduled to be made for
the third and fourth calendar quarters. The Participant would receive an
installment payment for the second calendar quarter despite the deferral
election.
     3. Dividends. Should the Participant validly elect the deferral of payment
of Shares, then this Section 3 shall apply. If on any date while Deferred Shares
are held in the bookkeeping account hereunder the Company shall pay any cash
dividend on the Shares (with a record date after the Grant Date), the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be entitled to receive, on the Delivery Date, a cash payment equal to the
product of (a) the number of Deferred Shares held by the Participant as of the
related dividend record date, multiplied by (b) the per Share amount of such
cash dividend. In the case of any dividend declared on Shares (with a record
date after the Date of Grant) that is payable in the form of Shares, the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be granted, as of the Delivery Date, a number of additional Deferred Shares
(rounded down to the next whole Share) equal to the product of (x) the aggregate
number of Deferred Shares that have been held by the Participant through the
related dividend record date, multiplied by (y) the number of Shares (including
any fraction thereof) payable as a dividend on a Share.
     4. Adjustments Upon Certain Events. The Committee shall make certain
substitutions or adjustments to any Deferred Shares subject to this Agreement
pursuant to Section 9(a) of the Plan as it deems equitable, but such
substitution or adjustment shall not duplicate the value of any benefit the
Participant shall be entitled to receive under this Agreement.
     5. No Right to Continued Employment. The award evidenced by this Agreement
shall impose no obligation on the Company or any Affiliate to continue the
Employment of the Participant and shall not lessen or affect the Company’s or
its Affiliate’s right to terminate the Employment of such Participant.
     6. No Voting Rights. The Participant shall not have any voting or similar
rights with respect to any Shares or Deferred Shares unless and until Shares
have been registered in the Company’s register of shareholders. Without limiting
the foregoing, the Participant shall not have any voting or similar rights with
respect to any Deferred Shares during any period such shares are subject to a
deferral election.

-6-



--------------------------------------------------------------------------------



 



     7. Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.
     8. Transferability. Rights hereunder may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable
against the Company and any Affiliate.
     9. Notices. Any notice under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company or its Affiliates for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.
     10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.
     11. Shares Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All Shares are subject to the Plan. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
     12. Modifications. Notwithstanding any provision of this Agreement to
contrary, the Company reserves the right to modify the terms and conditions of
this Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve any intended deferral of income recognition until the
issuance or transfer of Shares hereunder.
     13. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

-7-



--------------------------------------------------------------------------------



 



     14. Compliance with Section 409A of the Code. Notwithstanding any other
provisions of this Agreement or the Plan, the Shares shall not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon the
Participant. In the event it is reasonably determined by the Committee that, as
a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

                  PARTICIPANT       CHART INDUSTRIES, INC.    
 
               
 
      By:        
 
         
 
   

-8-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CHART INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT AND
DEFERRAL ELECTION FORM
(For Non-Employee Directors)
(Mid-Year Elections)
     I understand that, as a non-employee director of Chart Industries, Inc.
(the “Company”), I will be entitled to installment payments of shares of common
stock of the Company (the “Shares”) in this fiscal year, to the extent and as
specified in the above Agreement. An installment payment will consist of a
number of Shares with a value of $10,000 on the applicable payment date, as
specified in the above Agreement.
Normal Time and Form of Payment
     In the absence of a contrary election below, I will receive an installment
payment on the first business day of each quarter remaining in this fiscal year,
to the extent specified in the above Agreement.
     Complete the election below only if you wish to defer all or a portion of a
payment until a date after 2008.
Election to Defer Payment
     I hereby elect to have ___% (enter a whole percentage between 1% and 100%;
if less than 100% the number of Shares deferred will be rounded up to the next
whole share) of the Shares (and any related dividend equivalents, if any, to the
extent specified in Section 3 of the Agreement) paid to me at the following
time:
          On [the earli[er][est] of]:

  o                         ___, 20___) [[or][,]     o    The first day of
January following my separation from service with the Company’s Board of
Directors [or]     o    The date of the occurrence of a “change in ownership or
effective control” (as defined under Section 409A of the Internal Revenue Code)
of the Company.

An election to defer payments scheduled to be made in this fiscal year must be
submitted to the Company within 30 days of the date a Participant becomes a
director.

                     
Participant:
          ACKNOWLEDGED        
 
                     
Print Name:
              ,     
 
 
 
     
 
for Chart Industries, Inc.      
Date:
                   
 
                   

-9-